Citation Nr: 0730015	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  06-12 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1981 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
White River Junction, Vermont, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran offered testimony at a video conference hearing 
before the undersigned acting Veterans Law Judge in January 
2007.  


FINDINGS OF FACT

1.  The Report of Medical Examination upon entrance into 
active service was negative for a psychiatric disability, and 
the veteran is entitled to the presumption of soundness.  

2.  Clear and unmistakable evidence establishes that the 
veteran's psychiatric disabilities existed prior to service.  

3.  Medical records and opinion indicate that the veteran's 
pre-existing disabilities include a dysthymic disorder and an 
obsessive-compulsive disorder.  

4.  Medical opinion states that the veteran's pre-existing 
psychiatric disabilities increased in severity during 
service; there is no clear and unmistakable evidence that 
these disabilities did not increase in severity during 
service.  


CONCLUSION OF LAW

A psychiatric disability to include a dysthymic disorder and 
an obsessive-compulsive disorder was aggravated by active 
service.  38 U.S.C.A. § 1110, 1111, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.306(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failures in the 
duty to notify or duty to assist is harmless error, as it has 
failed to result in any prejudice to the veteran. 

Background

The veteran contends that he had a psychiatric disability 
prior to entering active service, and that this disability 
was aggravated due to the stress of service.  

The veteran's service medical records include the Report of 
Medical Examination from the physical examination afforded 
the veteran at induction into active service.  This 
examination was negative for a psychiatric disability.  A May 
1981 Report of Medical History was also negative for a 
psychiatric disability.  

The service medical records are negative for any psychiatric 
treatment until the veteran underwent a psychiatric 
evaluation in February 1982.  He was referred for psychiatric 
evaluation due to problems adjusting to a military lifestyle 
and an expressed desire to leave the service.  The 
provisional diagnosis was an immature personality.  

During the evaluation, the veteran explained that he was 
experiencing considerable difficulty in adapting to the Navy.  
He complained of interpersonal difficulties, rules and 
regulations, and his job assignments.  He related that he was 
moody and unhappy, and he described mild sleep impairment.  
He denied drug or excessive alcohol usage.  The veteran was 
described as coming from a disruptive family background, and 
he had a longstanding history of interpersonal problems and 
authority conflicts.  He reported being thrown out of school 
at age six and being examined by a psychiatrist.  The veteran 
was sent to several residential schools as a result of his 
severe behavioral problems, but he often ran away.  The 
veteran had received outpatient neuropsychiatric counseling 
at ages 13 to 14.  At age 17, the veteran spent four months 
in a psychiatric ward because of what he called temper 
problems.  The veteran also described constricted 
interpersonal relationships and problems getting close to 
people.  

On mental status examination, the veteran did not appear to 
be in any acute distress and related his history in a logical 
and coherent fashion.  There was no overt evidence of 
psychosis, debilitating neurosis, or organic brain damage, 
and he denied suicidal and homicidal ideations.  The veteran 
was emphatic that he had absolutely no motive to stay in 
service and implied acting out or going absent without leave.  
The impression was a mixed personality disorder, manifested 
by poor impulse control, authority conflicts, low frustration 
tolerance and low stress threshold, and impaired 
interpersonal relationships.  It was recommended that the 
veteran be considered for discharge on the basis of 
unsuitability.  

The remainder of the service medical records is negative for 
treatment of a psychiatric disability.  The May 1982 
discharge examination states that the psychiatric evaluation 
was normal, but also referenced the diagnosis of mixed 
personality disorder.  

The veteran's post service medical records show that he was 
hospitalized in April 1983 for an overdose of Lithium.  He 
was said to be under psychiatric care but was sporadically 
attending his therapy.  

The veteran was institutionalized from July 1983 to May 1984 
for treatment following his suicide attempt.  He was noted to 
have a life long history of psychiatric problems as well as a 
previous admission to the same hospital at age 13.  During 
treatment, it became apparent that the veteran's overt 
hostility was masking a severe dysthymic disorder which could 
have its roots in the veteran's chaotic personal history.  He 
was also found to have either a borderline or antisocial 
personality disorder.  The diagnoses at discharge included a 
dysthymic disorder and mixed substance abuse, as well as a 
borderline personality disorder and narcissistic personality 
traits.  

The veteran was readmitted to the hospital in May 1984 and 
was discharged in July 1984.  The discharge diagnoses were 
dysthymic disorder, mixed substance abuse, and narcissistic 
personality disorder.  

The veteran was hospitalized again for a recurrent major 
depression in August 1984.  The diagnoses also included rule 
out borderline personality.  He had been admitted after self 
inflicting razor cuts on his arm and destroying his room.  He 
was noted to have a long history of mental disorder dating 
back to grammar school, and a previous suicide attempt 
through overdose.  The veteran's history of treatment as a 
child was noted, which included a hospitalization and 
treatment with antidepressants and Lithium.  More recently he 
had been visiting a private psychiatrist. 

Private medical records show that the veteran has been 
receiving psychiatric treatment on a regular basis between 
1996 and 2006.  

In a June 2006 letter, B.L. states that the veteran had been 
her client in individual psychotherapy since June 2005.  She 
stated that both she and the psychiatrist in her office 
agreed that the veteran had been misdiagnosed in the Navy.  
She opined that the veteran's disability seems to have been 
exacerbated by his experience in the Navy.  He had been 
disappointed by the conditions in the Navy, which had led to 
a deepening of his depression.  She and the psychiatrist had 
diagnosed the veteran with a severe, underlying, and chronic 
obsessive compulsive disorder with which he had suffered his 
entire life, certainly since adolescence.  He was also 
diagnosed with recurrent major depression.  

A March 2007 letter from the psychiatrist referenced by B.L. 
notes that he had been treating the veteran for the past 14 
months.  There was a history of a learning disorder, 
dysthymic disorder, obsessive compulsive disorder, and 
recurrent episodes of depression with suicidal disorder that 
he opined dated back to childhood.  The year of naval service 
had been difficult, and the psychiatrist noted that it was a 
well accepted fact that the symptoms of obsessive-compulsive 
disorder were intensified by a stressful environment.  He 
also opined that the psychiatric evaluation in the Navy had 
been poor, especially in light of the veteran's known prior 
treatment for depression and long history of adjustment 
disorders.  The psychiatrist opined that the veteran's pre-
existing conditions had been aggravated in service.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
However, congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test 
for consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the pre-existing disease or injury 
was not aggravated by service.  See VAOPGCPREC 3-2003.

In order to rebut the presumption of soundness, the evidence, 
whatever it may be, must lead, clearly and unmistakably, to 
the conclusion that the injury or disease existed before the 
veteran entered the service.  Harris v. West, 203 F. 3d 1347 
(2000). 

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The service medical records show that the veteran underwent a 
medical examination upon entrance into active service.  This 
examination was negative for a psychiatric disability.  
Therefore, the veteran is entitled to the presumption of 
soundness.  This presumption can only be rebutted by clear 
and unmistakable evidence.  38 U.S.C.A. § 1111.  

The Board finds that there is clear and unmistakable evidence 
that the veteran had a psychiatric disability prior to 
entering active service.  The service medical records show 
that the veteran provided an extensive history of psychiatric 
treatment from childhood at the time of the February 1982 
psychiatric examination.  Private medical records dated 
within a few months of the veteran's release from service 
also show treatment for psychiatric disabilities from 
childhood, and contain extensive descriptions of this 
treatment.  The July 1983 hospital records note that the 
veteran had been previously admitted to the facility as a 
child.  More recently, B.L, the veteran's treating 
psychologist, and his treating psychiatrists have opined that 
the veteran's disabilities date from childhood and existed 
prior to service.  There are no medical opinions to the 
contrary.  The Board concludes that this constitutes clear 
and unmistakable evidence of a psychiatric disability prior 
to service, and that the presumption of soundness is 
rebutted.  

At this juncture, the Board notes that it is important to 
establish the nature of the psychiatric disability that 
existed prior to service, as a personality disorder is not 
considered a disability for which service connection may be 
established.  38 C.F.R. § 3.303(c).  

The Board finds that while the veteran's pre-existing 
disabilities may include a personality disorder, they also 
include a dysthymic disorder, as well as an obsessive 
compulsive disorder.  The veteran was hospitalized in July 
1983 for a dysthymic disorder.  August 1984 records again 
show hospitalization for a dysthymic disorder, and note that 
the veteran had been treated with anti-depressants during 
hospitalization as a child.  The Board notes that an attempt 
to obtain the records from this childhood hospitalization 
were unsuccessful, as the institution replied that they were 
destroyed after ten years.  However, the July 1983 hospital 
records note that the veteran had been in the same facility 
as a child, and his current diagnoses included a dysthymic 
disorder.  Both B.L. and the veteran's psychiatrists have 
opined that the veteran's disabilities were misdiagnosed in 
service, and that he has had a dysthymic disorder and an 
obsessive compulsive disorder since childhood.  These 
opinions are uncontroverted.  Therefore, the Board finds that 
it is at least as likely as not that the disabilities that 
existed prior to service include a dysthymic disorder and an 
obsessive-compulsive disorder.  38 U.S.C.A. § 5107(b).  

The Board has determined that the veteran's psychiatric 
disabilities existed prior to service and that they include 
disabilities such as a dysthymic disorder for which service 
connection may be awarded.  The Board must now determine 
whether there is clear and unmistakable evidence that the 
veteran's pre-existing disabilities were not aggravated 
during service.  See 38 U.S.C.A. § 1111 and VAOPGCPREC 3-
2003.  

The Board finds that there is no clear and unmistakable 
evidence that the veteran's disability was not aggravated 
during service.  The service medical records indicate that 
the veteran was unhappy and threatening to act out or desert.  
The private medical records show that the veteran was 
admitted for his first suicide attempt within a year of 
discharge from service, and that a second attempt followed 
shortly thereafter.  Most importantly, both B.L., and the 
veteran's psychiatrist have opined that the veteran's 
disability deepened and intensified during service.  Once 
again, there is no medical opinion to the contrary.  The 
Board must conclude that there is no clear and unmistakable 
evidence that the veteran's disability was not aggravated 
during service.  This being the case, entitlement to service 
connection is established.  


ORDER

Entitlement to service connection for a psychiatric disorder 
currently diagnosed as a dysthymic disorder and an obsessive 
compulsive disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


